t c memo united_states tax_court joseph peery and dawn shannon chapel petitioners v commissioner of internal revenue respondent docket no filed date daniel j picard for petitioners edward lee walter for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether a dollar_figure unless otherwise indicated all section references are to the internal continued payment joseph peery petitioner made to katrina h peery ms peery on date was alimony or a property settlement and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in ohio at the time they filed their petition petitioner married ms peery on date ms peery was granted a divorce from petitioner on date pursuant to a decree of divorce issued by the court of common pleas richland county ohio division of domestic relations court of common pleas the court of common pleas incorporated into the decree of divorce a separation agreement entered into between petitioner and ms peery the separation agreement dated date addressed numerous issues including the division of marital assets and spousal support to be paid_by petitioner to ms peery continued revenue code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure paragraph of the separation agreement sets forth certain items of property that ms peery shall have as her own free and clear of all claims of petitioner as part of her property rights subparagraph i of the separation agreement assigns to ms peery a n award of property settlement in the sum of dollar_figure which amount shall be paid within thirty days of date further in order to equalize the division of marital assets between petitioner and ms peery paragraph of the separation agreement provides ms peery with an additional property settlement of dollar_figure paragraph of the separation agreement provides that spousal support is to be paid_by petitioner to ms peery until such time as she remarries is deceased or petitioner is deceased paragraph of the separation agreement states in relevant part a spousal support shall be equal to of all income earned by petitioner income shall include but not be limited to the following all wages and or renumeration sic for employment such wages for the purposes of calculating amounts due as spousal support shall not be reduced for any voluntary or mandatory deductions for contributions to retirement plans or deferred_compensation plans taxes except as provided hereinafter in this paragraph health insurance premiums or other deductions provided however mandatory deductions from income for social_security medicare taxes city income and school district taxes shall be deducted in arriving at the income amount to be utilized for the support calculation all net self-employment_income earned as a director consultant advisor speaker or income for honorarians sic or any other form of self-employment_income earned as an independent_contractor all guaranteed payments or other income from past- through sic tax entities including but not limited to partnerships sub-chapter s_corporations or limited liabilities companies or any other self-employment_income furthermore paragraph of the separation agreement assigns petitioner various properties including e f all financial_institution accounts in his individual name all right title and interest petitioner owns in the following legal entities to wit hamilton safe company - shares hamilton finetech electronics - shares k h enterprises inc - shares hamilton systems inc - shares petitioner married dawn shannon chapel after his divorce from ms peery throughout the tax_year petitioner made various payments from his fifth third bank checking account to ms peery on each check petitioner wrote a notation indicating that the payment was for spousal support from january to date petitioner made payments to ms peery as follows check no date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure in addition to the above payments petitioner wrote a dollar_figure check--check no 1040--payable to ms peery and dated date the words spousal support are crossed out from the handwritten notation on the check the total of all foregoing payments is dollar_figure and represents the amount of deductible_alimony petitioners claimed on their federal_income_tax return although not claimed by petitioners as alimony in their tax_return petitioner paid to ms peery dollar_figure by check dated date the dollar_figure check bears an electronic notation spousal support on date the court of common pleas issued a qualified_domestic_relations_order pursuant to the separation agreement directing national there is a dollar_figure discrepancy between the amount petitioners claimed on their tax_return dollar_figure and the total of check sec_1017 sec_1019 and dollar_figure petitioners did not explain this discrepancy financial services the trustee of petitioner’s individual_retirement_account ira to transfer dollar_figure to ms peery from petitioner’s ira petitioners timely filed their federal_income_tax return on the return petitioners claimed a deduction from gross_income of dollar_figure for alimony paid to ms peery during the tax_year on date respondent issued to petitioners a notice_of_deficiency for petitioners timely filed a petition disputing the determinations in the notice_of_deficiency opinion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayers bear the burden of proving that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayers bear the burden of proving that they are entitled to the claimed deductions 503_us_79 292_us_435 in the notice_of_deficiency respondent also made a dollar_figure adjustment to petitioners’ income_tax return the parties stipulate that this adjustment is computational in nature and therefore is not at issue in the instant proceeding property settlement alimony the primary issue is whether petitioner’s payment of dollar_figure to ms peery on date was alimony or a property settlement petitioners contend that the payment is alimony and thus properly deductible against their gross_income respondent argues that the payment to ms peery does not meet the code’s definition of alimony sec_215 allows an individual taxpayer a deduction for alimony or separate_maintenance payments paid during the taxpayer’s taxable_year for purposes of sec_215 ‘alimony or separate_maintenance payment’ means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_215 sec_71 sets forth a four-pronged inquiry for determining whether a payment constitutes alimony or separate_maintenance sec_71 provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the foregoing requirements are conjunctive a payment is deductible_alimony only if all four requirements of sec_71 are satisfied sa’d v commissioner tcmemo_2012_348 at respondent concedes that the dollar_figure payment to ms peery satisfies the provisions of sec_71 and d however respondent argues that the payment does not meet the requirements set forth in sec_71 and b in order to resolve this dispute we need only determine whether the payment at issue fails to satisfy one of the four requirements set forth in sec_71 accordingly our determination of whether the payment at issue is deductible as alimony under sec_215 will begin with an analysis under the requirement of sec_71 sec_71 provides that in order to be considered deductible_alimony the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 generally property_settlements incident to a divorce are not taxable events and do not give rise to deductions or recognizable income see sec_1041 112_tc_317 aff’d without published opinion 242_f3d_390 10th cir springer v commissioner tcmemo_2003_221 tax ct memo lexi sec_220 at zampini v commissioner tcmemo_1991_395 tax ct memo lexi sec_460 at respondent argues that the dollar_figure payment is a property settlement petitioners argue that the payment constitutes alimony the plain language of the separation agreement states that petitioner was obligated to make a dollar_figure payment to ms peery as a property settlement the separation agreement addresses two distinct categories a division of marital assets as a property settlement and an ongoing obligation on behalf of petitioner to provide spousal support to ms peery paragraph of the separation agreement includes nine provisions detailing property that ms peery will have as her own free and clear of all claims of petitioner the provision requiring the payment of dollar_figure from petitioner to ms peery is among these nine provisions located in subparagraph i of the separation agreement alongside other marital property assigned to ms peery moreover subparagraph i specifically states that the dollar_figure payment is a n award of property settlement emphasis added furthermore the dollar_figure lump-sum payment on date is the exact amount of the property settlement specified in the separation agreement unlike petitioner’s continuing obligation to make periodic spousal support payments the dollar_figure payment appears as a one-time transaction that was required to be paid within days of the execution of the separation agreement this payment is consistent with petitioner’s obligation to make a dollar_figure payment on one isolated occasion within a condensed timeframe subsequent to the termination of marriage see hopkinson v commissioner tcmemo_1999_154 tax ct memo lexi sec_189 at petitioners nevertheless contend that the dollar_figure property settlement mandated by the separation agreement had been paid to ms peery in another transaction and that the dollar_figure payment made on date represents a separate and distinct payment of alimony resulting from the sale of petitioner’s stock ie hamilton safe co hamilton finetech electronics kh enterprises and hamilton systems inc petitioner testified that he paid ms peery the dollar_figure the dollar_figure payment was made on date which was only days after the date required in the separation agreement property settlement using a u s bank equiline account held jointly in name by himself and ms peery according to the testimony of petitioner the date check for dollar_figure was not in satisfaction of the property settlement detailed in the separation agreement but rather arose from his ongoing obligation of spousal support ie of the long-term_capital_gain resulting from the sale of his employee stock in support of their contention petitioners provided a u s bank equiline account statement showing a transaction summary from date to date the transaction summary shows a principal account balance of dollar_figure as of date and numerous monthly payments in including date description amount automatic payment dollar_figure automatic payment dollar_figure automatic payment dollar_figure automatic payment dollar_figure automatic payment dollar_figure automatic payment dollar_figure automatic payment dollar_figure automatic payment dollar_figure total dollar_figure the u s bank equiline account statement provides no support for petitioners’ position although the separation agreement required petitioner to pay a property settlement of dollar_figure to ms peery before date the monthly payments shown on the u s bank equiline account statement occurring before date total a mere fraction of the amount petitioner was required to pay furthermore it is impossible to determine whether the automatic payments listed on the account statement were provided to ms peery in satisfaction of the property settlement accordingly petitioners have failed to prove that an earlier payment of dollar_figure was made to ms peery in satisfaction of petitioner’s property settlement obligation we find that the dollar_figure payment is a property settlement not alimony accordingly the payment does not satisfy the requirement set forth in sec_71 and therefore is not deductible as alimony from petitioners’ gross_income under sec_215 petitioners also contend that the dollar_figure check from petitioner to ms peery dated date is deductible_alimony although the dollar_figure payment was not claimed as a deduction on their tax_return petitioners raised this issue in their petition to this court at trial and in their brief nowhere does respondent specifically dispute that petitioner wrote the dollar_figure check to ms peery or that this amount is alimony respondent addresses the dollar_figure payment in his brief as follows on date the petitioner made an additional claimed spousal support payment to katrina peery through fifth third bank totaling dollar_figure sic which amount was not claimed as alimony on the petitioner’s federal_income_tax return but which was claimed at trial and included in the total_amounts in the petitioners’ trial memo the petitioner wrote notations in the memo field on all checks except for the september check for dollar_figure sic which he gave to katrina peery and claimed as alimony he wrote the month year and the divorce proceeding case number and the notation of spousal support citations omitted respondent however does not specifically address the dollar_figure payment or explain why petitioners are not entitled to deduct this amount as alimony the dollar_figure check bears the electronic notation spousal support accordingly based on the record before us there is nothing to contradict petitioner’s testimony that the dollar_figure payment is deductible to petitioners as alimony we find that the dollar_figure payment is deductible_alimony accuracy-related_penalty respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty of dollar_figure for the tax_year sec_6662 and sec_5 in his brief respondent concludes that petitioner did not make deductible_alimony payments in excess of dollar_figure during in their brief petitioners do not address the sec_6662 accuracy-related continued b and permits the application of an accuracy-related_penalty in the amount of to any portion of an underpayment which is attributable to among other things negligence or intentional disregard of the rules or regulations or any substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists when a taxpayer’s understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production concerning the imposition of penalties and must provide sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 116_tc_438 once the commissioner satisfies his burden of production the burden_of_proof remains with the taxpayers including the burden of proving that the penalty is improper due to reasonable_cause rule a higbee v commissioner t c pincite petitioners’ deficiency in income_tax for the taxable_year is dollar_figure even with the allowance of an additional deduction of dollar_figure as alimony the continued penalty the dollar_figure alimony deduction will need to be reflected in the parties’ rule continued understatement of income_tax exceeds the greater of of the tax required to be shown on petitioners’ return or dollar_figure therefore petitioners’ understatement is substantial respondent has met his burden of production by showing that petitioners improperly deducted from their gross_income the property settlement of dollar_figure see 138_tc_382 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayers’ position and that the taxpayers acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayers acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite- petitioners have failed to prove that the penalty is inappropriate because of reasonable_cause accordingly we hold that petitioners are liable for the continued computations accuracy-related_penalty under sec_6662 for their substantial_underpayment of tax for the tax_year in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
